Title: To James Madison from Patrick Mullony, 26 June 1802 (Abstract)
From: Mullony, Patrick
To: Madison, James


26 June 1802, Cadiz. Forwards a packet just received from Barcelona. “I avail of the present opportunity to offer a few lines in my own behalf.… In the month of July 1797. Mr. Joseph Yznardi … appointed me to act as Vice Consul at the Port of Algeciras under an allowance of Sixty dollars pr. month: to which I agreed. After two months had expired this small Stipend was suppressed. Notwithstanding, at the request of various Masters ⟨&⟩ Supercargos then at Algeciras, suing for property unjustly detained by French & Spanish Privateers, I continued in the Appointment … under the most sanguine hopes of receiving Some Compensation from the Government of the United States.” Refers JM to David Humphreys and his secretary of legation, Henry Preble, at Madrid for “any information you may require respecting my Conduct during my residence at Algeciras.” States that he is “now destitute of means” and prays his zeal in service to U.S. will be rewarded. “The War in Europe having subsided, & my further attendence at Algeciras not being required, I have returned to this place with my family.”
 

   
   RC (DNA: RG 59, CD, Cadiz, vol. 1). 2 pp.; docketed by Brent.



   
   A full transcription of this document has been added to the digital edition.

